Citation Nr: 1635122	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-10 187	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating (TDIU) based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972 and from July 5, 1975 to July 18, 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction now rests with the RO in New Orleans, Louisiana.

In November 2011, the Veteran testified at a Board hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

Resolving any doubt in the Veteran's favor, his service-connected disabilities render him unable to gain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

TDIU

The Veteran contends that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16 (2015), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2015).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran is currently service-connected for herniated nucleus pulposis L5-S1 with chronic lumbosacral strain, 60 percent disabling, effective August 1, 1981; and anxiety disorder not otherwise specified (NOS), 10 percent disabling, effective February 12, 2008, 30 percent disabling effective March 21, 2012, and 70 percent disabling, effective April 30, 2013.  

Throughout the appeal period, the Veteran has had one disability ratable at 40 percent or more and a combined evaluation of equivalent or in excess of 70 percent. As such, the Board finds that the minimum schedular criteria for TDIU are met.  38 C.F.R. § 4.16(a) (2015).

The question therefore becomes whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.

The Veteran has provided many statements regarding his work history.  The Veteran reported working mainly as a pipe inspector.  He stated that he last worked in 1977, but was fired because the employer was unhappy with his work performance and the slowness of his movement.  He also indicated that he completed 12 years of schooling with additional training in drafting.  In his April 2008 application for TDIU, the Veteran stated that in 1978 he cut grass, but that he was unable to maintain fulltime employment since.  

The Veteran underwent a VA examination in April 2008.  The examiner noted that the Veteran's back disorder progressively worsened and that his response to treatment was fair.  The examiner found that the Veteran experienced urinary incontinence, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, parasthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction, and dizziness related to his back disorder.  The examiner noted that the Veteran described constant shooting pain that was moderate or severe.  The Veteran stated that he used a cane, a brace, crutches, and a wheelchair to ambulate.  The examiner noted that the Veteran was unemployed due to his back disorder.  The examiner found that the Veteran's back disability would have significant effects on occupational activities due to decreased mobility, decreased manual dexterity, problems with lifting and carrying, decreased strength, and pain.  The examiner also opined that the Veteran's back disability had a mild to moderate impact on his activities of daily living such as chores, shopping, exercise, recreation, traveling, bathing, and dressing.  

In April 2008, the Veteran's VA social worker opined that it would be difficult for him to maintain any gainful employment due to his medical and psychiatric problems, and that he was unemployable due to his service-connected disorders.  She provided a brief statement about the psychiatric treatment the Veteran received.  

In a May 2008 the Veteran's representative indicated that the Veteran expressed interest in working, but was unable to maintain employment due to his chronic back pain and resulting psychiatric symptoms.  

In May 2008, the Veteran's VA social worker submitted another statement.  The social worker stated that the Veteran experienced back pain while participating in group activities that required sitting.  The social worker noted that the Veteran's pain increased and that he was treated for several mental disorders, to include depression, anxiety, and panic attacks.  She opined that it was more likely than not that the Veteran was unable to maintain gainful employment, specifically including his back disorder and resulting psychiatric issues.  

In April 2009, the Veteran underwent a VA examination.  He reported that his back pain was unbearable some days.  The Veteran reported that he attended trade school in 1978 or 1979, but was unable to sit during class because of his pain.  He stated that he tried to find employment, but was never hired, usually because of the pain.  He stated that he obtained brief employment in the restaurant business, but could not perform due to pain.  The examiner found that the Veteran was an isolated individual with limited social contact and that he experienced sleep problems due to pain.  The examiner opined that the Veteran was unemployed for 20 years due to his problems with authority.  

The Veteran underwent another VA examination in March 2012.  The Veteran reported that he last worked in 1977 as a pipe inspector, but was fired because he could not meet work standards.  He also attended school for drafting, but his class time was interrupted because of his back pain.  The examiner found that his anxiety disorder symptoms included anxiety, chronic sleep impairment, irritability associated with pain, and irritability or anxiousness in group settings.  The Veteran further reported that he worried and felt anxious about further health deterioration due to his back disorder.  He also expressed irritability about his pain and irritability in group settings due to fear of possible further injury to his back.   The examiner found that the Veteran's anxiety disorder produced mild transient symptoms which decreased work efficiency and ability to perform occupational tasks during periods of significant stress. 

The Veteran was provided another VA examination in April 2013.  The examiner noted that his anxiety disorder continued to cause social and personal impairment.  His symptoms included anxiety, nervousness, hypervigilance, chronic sleep impairment, disturbance of motivation and mood, irritability, impatience, difficulty in establishing and maintaining effective work and social relationships, and nightmares.  The Veteran stated that he avoided people to avoid confrontation.  He reported that he applied to many jobs, but was unable to pass physical examinations.  He reported that he traveled to other states to find employment, but was unsuccessful.  He also stated that he picked up scrap metal to stay busy.  The examiner opined that his anxiety disorder did not preclude him from obtaining substantially gainful employment.  

The Veteran failed to report for a VA examination in May 2013.  The examiner found that it was not likely that the Veteran's back disorder would prevent him from securing substantially gainful sedentary employment.  

The Veteran was afforded a VA spine examination in October 2014.  With respect to the impact of the Veteran's back disability on his ability to work, the examiner stated that the Veteran could do limited work.  The examiner opined that the Veteran's back disability was not significant enough to preclude sedentary work or other substantial employment.    

When looking at the effects of his service-connected disabilities in the aggregate, and considering the Veteran's past education and work experience, the Board finds the Veteran is not capable of obtaining and maintaining substantially gainful employment consistent with his education and experience.  The April 2008 VA examiner determined that the Veteran's spine disorder had a significant impact on his ability to work.  The October 2014 VA examiner found that the Veteran's spine disorder would allow sedentary employment.  Furthermore, his anxiety disorder results in irritability due to pain, anxiousness about further health deterioration, isolation, and chronic sleep impairment.  In addition, the Veteran has 12 years of schooling, some training in drafting, and a very limited work experience.  As such, the Veteran's physical and mental limitations are not conducive to sedentary work and his educational and occupational experience has not prepared him for sedentary work.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


